Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-8 are presented for examination
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/16/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 1-8 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in claims 1, 4, and 7. The closet prior art of record is US 2016/0037188 by Stelle, IV et al. (hereafter referred to as Stelle) which is directed towards detecting leakage in a digital cable system, at least one first signal is inserted on the cable system. Also, US 2015/0264343 A1 by Bush et al (hereafter referred to as Bush) is directed towards logging signal levels measured by the signal level meter. However, both Stelle and Bush fail to disclose a digital tagger operable to generate a digital tag including a chirp signal configured to be placed on a downstream signal path of the cable network system, and 
a cable network test instrument configured detect the digital tag in wireless signal data received from the cable network system when a point of ingress is presented in the cable network system, wherein the network test instrument is operable to provide a user-perceptible indication when the digital tag is detected to inform a technician or other user that a flaw in the cable network system is nearby.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.